[Cite as State v. Pritchard, 2021-Ohio-28.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-20-1040

        Appellee                                  Trial Court No. CR0201902927

v.

Roberto Pritchard                                 DECISION AND JUDGMENT

        Appellant                                 Decided: January 8, 2021

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Roberto Pritchard, appeals the judgment of the Lucas County

Court of Common Pleas, following a jury trial, convicting him of one count of domestic

violence in violation of R.C. 2919.25(A), (D)(1) and (D)(3), a felony of the fourth degree.

For the reasons that follow, we affirm.
                             I. Facts and Procedural Background

       {¶ 2} On November 5, 2019, the Lucas County Grand Jury indicted appellant on

one count of domestic violence in violation of R.C. 2919.25(A), (D)(1) and (D)(3), a

felony of the fourth degree. Appellant entered an initial plea of not guilty, and the matter

proceeded to a jury trial.

       {¶ 3} At the trial, the following evidence was presented. The victim, C.D.,

testified that she was in a relationship with appellant, and that they lived together in an

apartment in Lucas County, Ohio. In the early morning hours of October 20, 2019, C.D.

picked up appellant from his job, and he informed her that he had just been fired due to a

random drug test following an accident. C.D. testified that she was angry at appellant

because she felt like he was lying to her because she found the papers from when he was

released from his job and they showed that he had “plenty of drugs in his system.” C.D.

stated that when she told appellant that she had found the papers, he lashed out at her.

C.D. described that appellant choked her with both hands, threw her on the bed

repeatedly, punched her in the arms, and smacked her in the face. After about 20 minutes

of abuse, appellant left, taking C.D.’s car keys and phone.

       {¶ 4} C.D. testified that she ran across the street and asked a stranger to use his

phone. Instead of allowing her to use his phone, the stranger drove C.D. a few minutes

down the street to her friend’s house. There, C.D. called her mother. C.D.’s mother

came and picked her up, and the two returned to C.D.’s apartment to gather her things.




2.
When they arrived, appellant was there, and he and C.D. argued again before C.D.

packed up her things and left. C.D. has stayed with her mother since that day.

       {¶ 5} C.D. testified that she called her property manager on the night of the

incident to see if she could have appellant’s name removed from the lease. The property

manager informed her that appellant’s name could not be removed without an order from

a judge.

       {¶ 6} Four days later, C.D. reported the incident to the police. C.D. testified that

she would not have reported the domestic violence if appellant had not refused to leave

the apartment. C.D. also testified that she delayed in reporting the incident because she

was afraid that she would lose her new job due to all the time she would have to take off

of work to go to court hearings. However, C.D.’s employer encouraged her to report the

matter, and C.D. went to the police that same day. Photographs were taken by the police

and entered into evidence depicting bruises on C.D.’s arms and neck, as well as a swollen

lip.

       {¶ 7} C.D.’s mother, C.M., also testified for the state. C.M. testified that she

received a phone call from her daughter at around noon on October 20, 2019, asking

C.M. to come pick her up. When C.M. picked up her daughter, she noticed that her

daughter was distressed, crying, and had a busted lip. C.M. took her daughter back to the

apartment to pick up her daughter’s things, where they encountered appellant and further

arguing ensued. C.M. testified that when they eventually returned to her home and things

calmed down, she noticed the bruising to C.D.’s arms, back, and neck.




3.
       {¶ 8} Following its presentation of evidence, and a stipulation that appellant had

previously been convicted of domestic violence, the state rested. Appellant then moved

for acquittal pursuant to Crim.R. 29, which the trial court denied. Thereafter, appellant

testified in his own defense.

       {¶ 9} Appellant testified that he did not lose his job on October 20, 2019, but that

he and C.D. were in the process of breaking up because he felt that the relationship was

becoming toxic and C.D. was being too negative around his daughter. Appellant testified

that C.D. had previously put bleach in his water, pepper-sprayed him, hit him with her car

twice, and stole some of his possessions.

       {¶ 10} Appellant acknowledged that he had an argument with C.D. on October 20,

2019, but he insisted that he did not hit, choke, or slap her, and that he did not cause her

injuries. Appellant further testified that when C.D. returned with her mother, that he did

not notice any injuries on her at that time. As far as taking C.D.’s car and phone,

appellant testified that he took C.D.’s car to put air in the tires because she asked him to,

and when he left he accidently took her phone instead of his because they had identical

phones.

       {¶ 11} Following appellant’s testimony, the defense rested. Appellant then

renewed his Crim.R. 29 motion for acquittal, which the trial court again denied. The

matter was then submitted to the jury, and the jury returned with a verdict of guilty. At

sentencing, appellant was ordered to serve four years of community control.




4.
                                II. Assignments of Error

       {¶ 12} Appellant has timely appealed his judgment of conviction, and now asserts

three assignments of error for our review:

              1. The evidence presented at trial was insufficient to support a

       conviction for Domestic Violence.

              2. The Jury’s finding of guilty for Domestic Violence was against

       the manifest weight of the evidence.

              3. The Trial Court erred when it failed to direct a verdict in favor of

       Appellant.

                                       III. Analysis

       {¶ 13} Appellant’s first assignment of error challenges the sufficiency of the

state’s evidence. Appellant’s third assignment of error argues that the trial court erred in

failing to grant his motion for an acquittal. Because these assignments of error present

the same legal question, we will address them together. See State v. Tenace, 109 Ohio

St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37 (“A motion for acquittal under Crim.R.

29(A) is governed by the same standard as the one for determining whether a verdict is

supported by sufficient evidence.”).

       {¶ 14} In reviewing a record for sufficiency, “[t]he relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable




5.
doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus.

         {¶ 15} Here, appellant was convicted of domestic violence in violation of R.C.

2919.25(A), which provides, “No person shall knowingly cause or attempt to cause

physical harm to a family or household member.” Appellant argues that the evidence

supporting his conviction is insufficient because C.D.’s story defies logic and is not

credible. However, “[i]n determining whether a conviction is based on sufficient

evidence, an appellate court does not assess whether the evidence is to be believed, but

whether, if believed, the evidence against a defendant would support a conviction.” State

v. Shelby, 2019-Ohio-1564, 135 N.E.3d 508, ¶ 18 (6th Dist.), citing Jenks at paragraph

two of the syllabus. In this case, C.D. testified that appellant, whom she lived with,

choked, punched, and slapped her causing a swollen lip and significant bruising to her

arms and neck. When viewed in a light most favorable to the prosecution, we hold that

this evidence is sufficient to support a conviction for domestic violence.

         {¶ 16} Accordingly, appellant’s first and third assignments of error are not well-

taken.

         {¶ 17} In his second assignment of error, appellant argues that his conviction is

against the manifest weight of the evidence. A claim that a jury verdict is against the

manifest weight of the evidence requires an appellate court to act as a “thirteenth juror.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). In so doing, the

appellate court,




6.
       reviewing the entire record, weighs the evidence and all reasonable

       inferences, considers the credibility of witnesses and determines whether in

       resolving conflicts in the evidence, the jury clearly lost its way and created

       such a manifest miscarriage of justice that the conviction must be reversed

       and a new trial ordered. The discretionary power to grant a new trial should

       be exercised only in the exceptional case in which the evidence weighs

       heavily against the conviction.

Id.

       {¶ 18} Upon our review of the record, we find that this is not the exceptional case

in which the jury clearly lost its way and created a manifest miscarriage of justice.

Essentially, this case presents competing versions of the events of October 20, 2019.

C.D. testified that she and appellant got into an argument after appellant was fired from

his job, and that appellant then choked, punched, and slapped her, before leaving with her

car and phone. Appellant, on the other hand, testified that he did not lose his job, and that

while he did get into an argument with C.D., he did not assault her in any way. He

further testified that he took the car at C.D.’s request to put air in the tires, and

accidentally grabbed her phone as he was leaving.

       {¶ 19} Appellant argues that C.D.’s testimony is not credible because she stated

that the fight started when he lied to her about the reason he was fired, but in her

testimony, she testified that appellant told her he was fired for a failed drug test. Thus,

there was no lie. In addition, appellant argues that her testimony is not credible because




7.
C.D. only reported the matter to the police after being informed that she could not

remove appellant’s name from the lease without a court order, and a domestic violence

charge is a quick way to get such an order. Appellant also notes C.D.’s delay in reporting

the incident as another reason to doubt her credibility. Finally, appellant asserts that

C.D.’s testimony that she was afraid of appellant was belied by the fact that she returned

to the apartment on multiple occasions to get her things, and during those visits talked

with appellant.

       {¶ 20} Sitting as the thirteenth juror, we find C.D.’s testimony to be more credible

than appellant’s. Although the initial cause of the October 20, 2019 argument is unclear

from C.D.’s testimony, appellant did not dispute that an argument occurred. C.D.

testified that appellant injured her during this argument, and her testimony is supported

by the photographs depicting bruising to C.D.’s neck, and significant bruising to her

arms. C.D.’s testimony is also supported by C.M.’s testimony that she observed the

bruises and C.D.’s swollen lip. Furthermore, the fact that after appellant left with C.D.’s

car, C.D. felt compelled to flee the apartment, and sought a ride from her mother to return

and gather her things, leads to the conclusion that something traumatic occurred during

the argument. Had C.D. simply asked appellant to put air in her car’s tire, as appellant

testified, it makes little sense that C.D. would feel the need to flee.

       {¶ 21} As to appellant’s arguments regarding C.D.’s motivation to report the

domestic violence, and her delay in reporting the domestic violence, we find that those

issues do not diminish her credibility. From her testimony, it is clear that C.D. was




8.
motivated, at least in part, to report the domestic violence in order to remove appellant

from the lease. However, this does not mean that C.D. made a false accusation. To the

contrary, the fact that C.D. did not report the domestic violence immediately, but only

reported it after being encouraged by her employer to do so, bolsters her credibility in our

minds. This, coupled with the evidence of the physical injuries that C.D. suffered, leads

us to agree with the jury that appellant committed domestic violence against C.D.

Therefore, we hold that appellant’s conviction is not against the manifest weight of the

evidence.

       {¶ 22} Accordingly, appellant’s second assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 23} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




9.
                                                                     State v. Pritchard
                                                                     C.A. No. L-20-1040




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




10.